      Case 19-00252-JJG-13                Doc 80-1        Filed 01/13/21         EOD 01/13/21 14:18:11                Pg 1 of 1

                                                     Notice Recipients
District/Off: 0756−1                         User: admin                            Date Created: 1/13/2021
Case: 19−00252−JJG−13                        Form ID: SF00100                       Total: 17


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        ustpregion10.in.ecf@usdoj.gov
tr          Ann M. DeLaney            ECFdelaney@trustee13.com
aty         Martha Rose Spaner           inbk@rslegal.com
aty         Michael J. Norris         mike@mikenorrislaw.com
aty         Steven C. Earnhart         earnhart@indiana−attorneys.com
aty         Steven Henry Patterson          inbk@rslegal.com
                                                                                                                     TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Johnny Darrell Lorick      2739 Hillside Avenue         Indianapolis, IN 46218
15220288 Colonial Savings         PO Box 2988          Fort Worth, TX 76113
15186195 Harrison Ridge Neighborhood Association, Inc.          c/o Steven C. Earnhart        Thrasher Buschmann & Voelkel,
            P.C.      151 N. Delaware St., Suite 1900       Indianapolis, IN 46204
15159061 Indiana Department Of Revenue            Bankruptcy Section        100 N. Senate Ave. N−240         Indianapolis, IN
            46204
15296784 Indiana Nephrology & Internal Medicine           9011 N Meridian Street        Suite 225       Indianapolis, IN
            46260−5365
15155248 Internal Revenue Service          Attn: Bankruptcy Department        PO Box 7346         Philadelphia, PA
            19101
15234551 LVNV Funding LLC             Resurgent Capital Services        PO Box 10587         Greenville, SC 29603−0587
15435687 Navient Solutions, LLC on behalf of          Ascendium Education Solutions, Inc.        PO BOX 8961           Madison,
            WI 53708
15164692 ODR Bkcy            955 Center St NE        Salem, OR 97301−2555
15659192 Portfolio Recovery Associates, LLC          PO Box 41067          Norfolk, VA 23541
15182913 St. Vincent Hospital        by American InfoSource as agent         PO Box 248838         Oklahoma City, OK
            73124−8838
                                                                                                                    TOTAL: 11
